Citation Nr: 1721932	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from June 1973 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut.
 
This matter was previously before the Board in September 2011 and September 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the issue of service connection for arthritis of the right ankle, the issue had previously been captioned as service connection for a right ankle disability, and service connection for a right foot disability secondary to the right ankle disability.  During the pendency of this appeal, by rating action dated in December 2016, the AOJ granted service connection for right ankle lateral collateral ligament sprain and for residuals of a fracture at the base of the 5th metatarsal of the right foot.  As this represents a complete grant of those benefits sought on appeal, they are no longer before the Board.  The AOJ also specifically denied service connection for arthritis of the right ankle.  A Supplemental Statement of the Case including this issue was sent to the Veteran in December 2006.  As such, this aspect of the right ankle issue remains on appeal before the Board and will be addressed further herein.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's hepatitis C is related to his heroin use during active service.

2.  Arthritis of the right ankle did not have its onset during active service or result from disease or injury in service, and did not manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).

2.  The criteria for the establishment of service connection for arthritis of the right ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in June 2010, July 2010, and November 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  The Board notes that the September 2014 remand had requested that a search be made for additional service treatment records, in particular those from a clinic where the Veteran was stationed at the time he claimed to have injured his right ankle.  These records were not available, and other service treatment records to include the discharge examination and medical history were also deemed to be missing.  As such, VA has a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cuevas. v. Principi, 3 Vet. App. 542 (1992).  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in September 2016 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the nature and etiology of his asserted disabilities.  Thereafter, additional VA treatment records dated through October 2016 were associated with the claims file, and the Veteran was afforded VA examinations in November 2016.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and cirrhosis of the liver, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hepatitis C

The Veteran contends that the viral hepatitis for which he was treated during active service was the initial manifestation of his current hepatitis C.  He argues that this was the result of the air gun inoculations he was administered during service, and not his infrequent intravenous heroin use.  

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of willful misconduct or the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301 (a) (2016).  The isolated and infrequent use of drugs itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301 (c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VA Adjudication Procedures Manual M21-1 (M21-1), Part III.iv.4.I.2.a (February 24, 2017).  

Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection.  M21-1, Part III.iv.4.I.2.e (February 24, 2017).  Specifically, that Fast Letter notes that transmission of the hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence documenting such relationship.

A review of the Veteran's service treatment records reveals that in January 1976, he reported a two day history of nausea, fatigue, dark urine, and yellow eyes.  He added that he had used heroin twice in the preceding six months, and none before that for two years.  Following examination, he was diagnosed with viral hepatitis, HAA (hepatitis-associated antigen) not reported, but probably HAA positive; and heroin abuse, HAA negative.  A related Clinical Record Cover Sheet noted a diagnosis of viral hepatitis, not otherwise specified; and improper use of heroin (infrequent).  A service treatment record dated, also dated in January 1976, shows that the Veteran admitted smoking hashish for four weeks, but denied other drug use.

Following service, a VA outpatient treatment record dated in August 2010 shows that the Veteran reported having been clean from illegal drugs for the preceding three months.  It was noted that he had a history of heavy alcohol and cocaine use.  He denied tattoos and blood transfusions.  The examiner commented that his reported acute episode of clinical hepatitis in 1976 was interesting, and that given the rarity of acute hepatitis with hepatitis C, the hepatitis in service may have been hepatitis B.  Laboratory testing done in August 2010 revealed HBc-Tot was positive, which may have been indicative of either a current or previous hepatitis B infection.  

A liver biopsy performed in October 2010 confirmed chronic hepatitis C virus, Stage 2, Grade 2.  The treating physician noted that with presumed infection duration of approximately 30 years, it was not felt that he would progress to cirrhosis in the near future.

In his January 2011 notice of disagreement, the Veteran indicated that he had been on active duty and then had duty with the National Guard from 1977 to 1990, suggesting that had he had a drug problem, he would not have been retained in that capacity.  He indicated that his drug use started after 2008, and that the hepatitis he had in service was more likely the result of air gun shots that he had prior to going overseas.  

A VA examination report dated in November 2011 shows that the Veteran reported contracting and being treated for hepatitis during his period of active service.  Of note, while he served during the Vietnam era, he denied every being deployed to Republic of Vietnam.  Most of his service period after initial training was spent forward deployed to Germany.  He endorsed contracting hepatitis and being hospitalized for over two months.  He described being returned to full duty after treatment and separated at the expiration of his service commitment with no residuals.  He was later diagnosed with chronic hepatitis C, genotype 1a, and completed 12 weeks of treatment.  At diagnosis in approximately 2015, he endorsed never having received treatment for hepatitis C.  He completed 12 weeks of medical treatment and viral load at present remained undetectable.  While there was cirrhosis present, there was no fibrosis.  There were minimal, if any, residual symptoms from both treatment and the chronic disease.  He admitted to intravenous drug use both during and post service, and endorsed receiving inoculations during basic training with a "needle gun."  He denied receipt of blood or blood products, sharing of razors, or any other risk factors/risky behaviors.  He did not serve as an
Army medic and was not routinely exposed to blood/blood products.  Ongoing surveillance continued.  The diagnosis was hepatitis C.

The examiner indicated that the Veteran was interviewed and examined in person and all available medical evidence of record was reviewed, to include the claims file.  The examiner opined that the Veteran's current chronic hepatitis Condition was at least as likely as not the same hepatitis condition for which he was treated during his period of service.  However, the examiner added that it was also as likely as not that this hepatitis C condition was contracted by his admitted heroin use during service.  This was a well-established risk factor and the more likely source of infection.  There was insufficient evidence to support acquisition of the hepatitis C virus from medical needle gun use after multiple patient inoculation in a military boot camp setting after review of available medical literature.  The Veteran endorsed and medical evidence supported a hepatitis infection during his period of service.  Initial VA Liver clinic records were said to note "chronic hepatitis C" with association to an "unknown viral type" during his period of service, unknown to be nonA/nonB (this would be Hepatitis C in today's nomenclature).  A majority of available evidence reviewed supports the likelihood that this hepatitis C condition is chronic having effected the Veteran for over 30 years.  This timeline was said to correspond to his period of service, and the likelihood of having contracted this illness during his period of service.  There was endorsement of in-service diagnosis and treatment of a hepatitis illness.  The evidence did not support an exacting type, however.  The signs, symptoms, and follow up treatment, to include VA treatment was consistent with and supportive of hepatitis C.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's hepatitis C is related to his intravenous drug abuse during active service, and that such abuse constituted willful misconduct.  As a result, the Veteran is barred from establishing service connection for this disability.  See 38 C.F.R. § 3.301.

In this regard, the Board finds that the November 2016 VA examination report is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

To the extent that the Veteran and his representative argue that the Veteran's hepatitis C is related to his in-service air gun inoculation, the Board finds that the etiology of hepatitis C is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson, supra; Jandreau, supra.  The diagnosis of hepatitis C, and/or the etiology thereof, cannot be made by the Veteran or his representative as lay persons since they have not demonstrated the expertise in medical matters and, therefore, they are not competent to render a medical etiology of hepatitis C in this case.  Even if the Veteran or his representative could provide a competent opinion as to etiology in this instance, the Board finds that the reasoned opinion of a medical professional is more probative than the lay assertions.  The VA examiner has medical education, training, and expertise that the Veteran and his representative are not shown to have.

The Board notes the Veteran's argument that his use of illegal drugs was isolated and infrequent and, therefore, did not constitute willful misconduct.  However, the Board finds that the Veteran's statements concerning the nature of his in-service drug use are not credible as he has provided a number of inconsistent statements concerning his in-service drug use.  In this regard, in his January 2011 notice of disagreement, he asserted that his drug use began in 2008, while during service, he endorsed both heroin and hashish use.  In addition to evaluating competency, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  As a result, the Board finds that the Veteran's lay statements concerning his in-service drug abuse are not credible.

Additionally, as the Board has determined that the Veteran's drug abuse in service constituted willful misconduct, hepatitis C resulting from drug abuse cannot be deemed to have been incurred in the line of duty.  38 C.F.R. §§ 3.1 (m), 3.301(d).  In this regard, while 38 C.F.R. § 3.301 (c) suggests organic disease incurred coincident with the chronic use of drugs is not willful misconduct, the regulation then specifically directs to 38 C.F.R. § 3.301 (d) for purposes of determining service connection where a disability is a result of abuse of drugs.  Both 38 C.F.R. §§ 3.301 (a) and 3.301(d) prohibit service connection for diseases incurred during active service resulting from the abuse of drugs.  As any disease resulting from his abuse of illegal drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301 (d), service connection for the claimed hepatitis C as a result of illegal drug use in service cannot be granted.  38 C.F.R. § 3.301 (a).

For the foregoing reasons, the Board finds that service connection for hepatitis C is not warranted.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Arthritis of the Right Ankle

The Veteran contends that he injured his right ankle during a drill when he was running downstairs with his gear, fell, and twisted his ankle.  He asserts that ever since this initial injury his ankle had been prone to giving way and additional injuries.  Finally, he contended that he broke a bone in his right foot during one such episode in June 2010.  

As indicated above, during the pendency of this appeal, by rating action dated in December 2016, the AOJ granted service connection for right ankle lateral collateral ligament sprain and for residuals of a fracture at the base of the 5th metatarsal of the right foot.  As this represents a complete grant of those benefits sought on appeal, they are no longer before the Board.  The AOJ also specifically denied service connection for arthritis of the right ankle.  Therefore, this aspect of the claim remains on appeal before the Board.

The Veteran's service treatment records are silent as to a right ankle disorder sustained during active service.  The Veteran has been deemed to be competent and credible to report his in-service injury, however, and in December 2016, the AOJ conceded that the reported injury had occurred.  However, there is no evidence of the manifestation of arthritis of the right ankle during service or during the first year following separation therefrom.  Therefore, service connection for arthritis based upon a legal presumption for a chronic disability under 38 C.F.R. § 3.309 is not warranted.  

Following service, VA outpatient treatment records beginning in June 2010 show that the Veteran was treated for right ankle symptoms following an injury sustained while playing basketball. 

A VA examination report dated in November 2016 shows that the Veteran provided a history of a right ankle injury consistent with that as set forth above.  He added that he, currently, would wear a supportive brace for stability, and that he would experience chronic pain, painful motion, and painful weight bearing.  He also required the use of a cane due to the instability.  Following examination of the Veteran and a review of the claims file, the diagnosis, in pertinent part, was right degenerative arthritis, diagnosed in 2011.  The examiner opined that with specific regard to the degenerative arthritis of the right ankle, it was less likely than not due to or a result of the claimed injury incurred in or during his period of active service.  The examiner explained that the presence of mild degenerative arthritis of the ankle joint was noted on plain film completed in 2011, shortly after seeking care for his chronic ankle condition.  There was no plain film evidence to support the arthritis condition existed at or proximate to his period of active service.  It was mild in nature and more likely associated with commonly noted age-related degenerative changes expected at the time the imaging was completed.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the right ankle.  As noted above, a right ankle injury has been conceded for which service connection has already been established.  However, there is no evidence of arthritis of the right ankle.  The first evidence of degenerative arthritis was not said to have been shown until 2011, more than 36 years following separation from service.  

The Board finds probative the November 2016 opinion of the VA examiner that concluded the arthritis was mild in nature and more likely associated with commonly noted age-related degenerative changes expected at the time the imaging was completed, as it was definitive, based upon a review of the Veteran's entire claims file, including post-service diagnostic studies, and supported by detailed explanation regarding pathology of his current symptoms.  As such, it is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to contradict the opinion against the claim or otherwise diminish its probative weight.

The Board recognizes competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  Lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the etiology of the Veteran's arthritis is a matter that requires medical expertise.  Accordingly, the Veteran is competent to render an opinion in this regard.

In light of the absence of any competent medical evidence of record to suggest that the Veteran currently has arthritis of the right ankle that is related to active service, for the Board to conclude that the Veteran has such a disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for arthritis of the right ankle must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for hepatitis C is denied.

Service connection for arthritis of the right ankle is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


